Case: 14-13804   Date Filed: 04/08/2015   Page: 1 of 4




                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13804
                        Non-Argument Calendar
                      ________________________

                        Agency No. A087-919-885



VLADA BLISCIUC,

                                                                      Petitioner,

versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                              (April 8, 2015)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-13804     Date Filed: 04/08/2015   Page: 2 of 4


       Vlada Blisciuc, a native and citizen of Moldova, petitions for review of a

decision affirming the denial of her application for asylum and withholding of

removal. 8 U.S.C. §§ 1158(a), 1231(b)(3). The Board of Immigration Appeals

affirmed the findings of an immigration judge that Blisciuc did not suffer past

persecution and lacks a well-founded fear of future persecution. We deny the

petition.

      Substantial evidence supports the finding that Blisciuc was never persecuted

while living in Moldova. In 2009, Blisciuc attended an anti-communism

demonstration at which three persons were killed, but Blisciuc left before the

police harmed any demonstrators. And government officials did not contact

Blisciuc during the month-long interim between the demonstration and her

departure to the United States. Although Bliciuc’s grandparents disappeared in the

1940s allegedly because they opposed the Communist Party, “threatening acts or

harm against other family members does not constitute or imply persecution of the

petitioner where there has been no threat or harm directed against the petitioner.”

Rodriguez v. U.S. Att’y Gen., 735 F.3d 1302, 1308 (11th Cir. 2013). The record

does not compel a finding that Blisciuc suffered past persecution. See Mendoza v.

U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

      Substantial evidence also supports the finding that Blisciuc lacks a well-

founded fear of future persecution when she returns to Moldova. Blisciuc


                                          2
                Case: 14-13804    Date Filed: 04/08/2015    Page: 3 of 4


expressed fears of persecution by the Communist Party for her earlier opposition

efforts, but that political party is no longer in control of the government. Nor is

there any evidence to suggest that its members know of or would target Blisciuc

for her earlier activities.

       Blisciuc testified that she feared Roman Caraiman, who employed her in

Florida as a masseuse and who fled to Moldova before being indicted with Blisciuc

in federal court for illegal prostitution and human trafficking, but even if Caraiman

might wish to mistreat Blisciuc because she might testify against him, being a

victim of criminal activities does not “constitute evidence of persecution based on

a statutorily protected ground,” Rodriguez, 735 F.3d at 1310. And there is no

evidence that Caraiman intends to harm Blisciuc. Blisciuc testified that Caraiman

had called her from Moldova, but he sought to employ her when she returned home

and did not threaten her. Blisciuc also testified that Caraiman had not contacted

Blisciuc after she changed her telephone number nor had he attempted to harm her

parents, who still live in Moldova. We cannot say that the record compels a finding

that there is a reasonable possibility that Blisciuc will face persecution when she

returns home. See Mendoza, 327 F.3d at 1287. And because Blisciuc failed to

establish that she was entitled to asylum, she also cannot satisfy the higher

standard applied to an application for withholding of removal. See Mu Ying Wu v.

U.S. Att’y Gen., 745 F.3d 1140, 1157 n.19 (11th Cir. 2014).


                                           3
              Case: 14-13804    Date Filed: 04/08/2015    Page: 4 of 4


      Blisciuc argues that her fear of future persecution stems from her

membership in a social group of “massage girls” and because of the pattern or

practice of the government of persecuting student protestors, but we lack

jurisdiction to consider these arguments. Although Blisciuc cited caselaw about

being persecuted based on membership in a social group in her appeal to the

Board, she failed to identify a specific group to which she belonged or that had

been the victim of a pattern or practice of persecution. “[A]bsent a cognizable

excuse or exception, we lack jurisdiction” to consider arguments that Blisciuc

failed to raise before the Board. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d

1247, 1250 (11th Cir. 2006) (internal quotation marks omitted).

      We DENY Blisciuc’s petition for review.




                                         4